                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Terry Sullivan Dawkins,                         )
                                                )
                       Petitioner,              )       C/A No. 0:19-816-TMC
                                                )
       v.                                       )
                                                )              ORDER
Warden, SPC Edgefield,                          )
                                                )
                       Respondent.              )
                                                )

       Petitioner Terry Sullivan Dawkins, a federal prisoner proceeding pro se, filed a petition

seeking mandamus relief pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate

judge for pretrial handling. Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court summarily dismiss the petition with

prejudice. (ECF No. 11 at 5).        Petitioner was advised of his right to file objections. Id. at 6

However, Petitioner did not file any objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections to the Report, this court is not required to provide an explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather,

“in the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).




                                                    1
       After a thorough review, the court finds no clear error and, therefore, adopts the Report

(ECF No. 11). Therefore, this action is DISMISSED with prejudice.

       IT IS SO ORDERED.

                                                            s/Timothy M. Cain
                                                            United States District Judge

       June 3, 2019
       Anderson, South Carolina




                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
